Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
With the preliminary amendment of 7/29/20, claims 1, 5-6, 12-20, 23-26, 29-30, 34, 45 & 58 are pending.  
.
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 5-6, 12-20, 23-26, 29-30, 34, drawn to a method for identifying a molecule that disrupts an interaction between a first test protein and a second test protein in a host cell, the method comprising: expressing in the host cell a first fusion protein comprising the first test protein and a first DNA-binding moiety; expressing in the host cell a second fusion protein comprising the second test protein and a gene activating moiety; expressing in the host cell a third fusion protein comprising a third test protein and a second DNA-binding moiety, wherein the second DNA-binding moiety is different from the first DNA-binding moiety; and delivering a molecule from a library to the host cell, wherein a sequence of a gene for expressing a death agent is disposed within the host cell and operably linked to a promoter DNA sequence specific for the first DNA-binding moiety, wherein a positive selection reporter is disposed within the host cell and operably linked to a promoter DNA sequence specific for the second DNA binding moiety, and wherein, in an absence of the molecule, an interaction between the first test protein and the second test protein causes the gene activating moiety to activate expression of the death agent, while an interaction between the second test protein and the third test protein causes the gene activating moiety to activate expression of the positive selection reporter, classified in CPC classification C12N15/1093.
Group II, claim 45, drawn to a  host cell configured to express: a first fusion protein comprising a first DNA-binding moiety; a second fusion protein comprising a gene activating moiety; a third fusion protein comprising a second DNA-binding moiety, wherein the second DNA-binding moiety is different from the first DNA-binding moiety; a death agent, wherein expression of the death agent is under control of a promoter DNA sequence specific for the first DNA-binding moiety; a positive selection reporter, wherein expression of the positive selection reporter is under control of a promoter DNA sequence specific for the second DNA-binding moiety; and a polypeptide of 60 or fewer amino acids, wherein the polypeptide modulates an interaction between the first test protein and the second test protein, wherein the host cell optionally has a mutant background enabling uptake of or reducing efflux of small molecules, and wherein the host cell optionally has a mutant background enabling increased transformation efficiency, classified in CPC classification C12N1/20.
Group III, claim 58, drawn to a  method for identifying a molecule that selectively facilitates an interaction between a first test protein and a second test protein, the method comprising: expressing in a host cell a first fusion protein comprising the first test protein and a first DNA-binding moiety; expressing in the host cell a second fusion protein comprising the second test protein and a gene activating moiety; expressing in the host cell a third fusion protein comprising a third test protein and a second DNA-binding moiety, wherein the second DNA-binding moiety is different from the first DNA-binding moiety; and delivering a molecule from a library to the host cell such that the molecule forms a bridging interaction between the first test protein and the second test protein, wherein a sequence of a gene for expressing a death agent is disposed within the host cell and operably linked to a promoter DNA sequence specific for the second DNA-binding moiety, wherein a positive selection reporter is disposed within the host cell and operably linked to a promoter DNA sequence specific for the first DNA binding moiety, and wherein the first test protein and the second test protein form a functional transcription factor that activates expression of the positive selection reporter when the molecule from the library forms the bridging interaction, classified in CPC classification C12N15/81.
The inventions listed as groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-III appears to be that they all relate to first, second & third fusion protein of unknown origin.  However, such proteins were well known in the art.  Moreover, US 2006/0223089 A1 (VIDAL et al) 05 October 2006 (05.10.2006) & US 2009/0130676 A1 (BRENT et al) 21 May 2009 (21.05.2009) teach such proteins, which obviates at least claim 1. 
As noted in the ISR/written opinion filed 8/12/20 and is reproduced here, noting that some of the claims are cancelled by the Applicants:
Regarding Claim 1, Vidal discloses a method for identifying a molecule that disrupts an interaction
between a first test protein and a second test protein in a host cell (The invention also permits the
identification of molecules which dissociate or prevent undesired interactions but which do not
dissociate or prevent desired interactions, Para. [0146]; The invention also features a method for
determining whether a first test protein is capable of interacting with a second test protein and
incapable of interacting with a third test protein, Para. [0025)), the method comprising: expressing in
the host cell a first fusion protein comprising the first test protein and a DNA‐binding moiety ((v) a third
fusion gene which expresses a third hybrid protein; the third hybrid protein includes the third test
protein covalently bonded to a second DNA‐binding‐moiety which is capable of specifically binding to
the second DNA‐binding‐protein recognition site and incapable of binding to the first DNA‐bindingprotein
recognition site, Para. [0031]); expressing in the host cell a second fusion protein comprising the
second test protein and a gene activating moiety ((a) providing a cell which contains: (i) a first fusion
gene which expresses a first hybrid protein; the first hybrid protein includes the first test protein
covalently bonded to a gene activating moiety, Paras. [0026]‐[0027}); expressing in the host cell a third
fusion protein comprising the third test protein and a different DNA‐binding moiety ((iii) a second fusion
gene which expresses a second hybrid protein, the second hybrid protein includes the second test
protein covalently bonded to a DNA‐binding moiety which is capable of specifically binding to the first
DNA‐binding‐protein recognition site and which is incapable of specifically binding to a second DNAbinding‐
protein recognition site, Para. [0029)); and delivering a molecule from a library to the host cell
(Each cell in the collection is exposed to the drug of interest, Para. [0147]); wherein a sequence of a
gene for expressing an agent is disposed within the host cell and operably linked a promoter DNA
sequence specific for the DNA binding moiety of the first fusion protein ((iv) a counterselectable
reporter gene operably linked to the second DNA‐binding protein recognition site, Para. [0030]);
wherein a positive selection reporter is disposed within the host cell and operably linked to a promoter
DNA sequence specific for the DNA binding moiety of the third fusion protein ((ii) a reporter gene which
is operably linked to a first DNA‐binding‐protein recognition site, Para. [0028]); and wherein, in the
absence of the molecule, the interaction between the first test protein and the second test protein
causes the gene activating moiety to activate expression, while the interaction between the second test
protein and the third test protein causes the gene activating moiety to activate the expression of the
positive selection reporter ((c) detecting growth of the cell and expression of the selectable reporter
gene as a measure of the ability of the first test protein to interact with the second test protein, and as a
measure of the inability of the first test protein to interact with the third test protein, Para. (0033);
colonies which express the reporter gene at an altered tevel (e.g., higher or lower) in the presence of
the drug represent cells containing hybrid proteins which are targets of the drug of interest, Para.
[0147)). Vidal fails to explicitly disclose said first reporter gene expresses a death agent, and said
interaction of first and second test proteins activates expression of a death agent. Brent teaches using a
death agent to identify cells where certain protein‐protein interactions occur (In another aspect, the
invention features a method of detecting an interacting protein in a population of proteins, comprising:
(a) providing a host cell which contains (i) a reporter gene operably linked to a DNA‐binding‐protein
recognition site; and (ii) a fusion gene which expresses a fusion protein, the fusion protein including a
test protein covalently bonded to a binding moiety which is capable of specifically binding to the DNAbinding‐
protein recognition site; (b) introducing into the host cell a second fusion gene which expresses
a second fusion protein, the second fusion protein including one of said population of proteins
covalently bonded to a gene activating moiety and being conformationally‐constrained; and (c)
measuring expression of the reporter gene, Para. [0006]; Accordingly, peptide‐encoding libraries (either
random or designed) can be used in selections or screens which either are or are not transcriptionallybased.
These libraries (which preferably include at least 100 different peptide‐encoding species and
more preferably include 1000, or 100,000 or greater individual species) may be transformed into any
useful prokaryotic or eukaryotic host, with yeast representing the preferred host, Para. [0049]; In one
particular example, the prey protein includes only an interaction domain; such a domain may be useful
as a therapeutic to modulate bait protein activity (i.e., as an antagonist or agonist), Para. [0076];
Reporter genes may encode any protein that provides a phenotypic marker, for example, a protein that
is necessary for cell growth or a toxic protein leading to cel! death, Para. [0024)). It would have been
obvious to one of ordinary skill in the art at the time of the invention to modify Vidal with the teaching
of Brent for the purpose of inducing expression of a death agent when protein‐protein interactions are
not modulated by library members as a means of excluding those library members that do not modulate
those interactions.
Regarding Claim 2, modified Vidal discloses the method of claim 1. Vidal further discloses wherein the
molecule from the library is delivered exogenously (The test compound can be expressed within the cell
by employing conventional methods for gene expression, or the test compound can simply be added to
the growth medium, Para. [0111]). Regarding Claim 3, modified Vidal discloses the method of claim 1.
Vidal further discloses wherein a plurality of positive selection reporters are disposed within the host
celi, wherein each positive selection reporter of the plurality of positive selection reporters is operably
linked to a promoter DNA sequence specific for a DNA‐binding moiety (Preferably, the
selectable/counterselectable reporter genes used in this aspect of the invention selected from the group
including URA3, LYS2, and GAL1. If desired, the first and second counterselectable genes can be identical
(e.g., both counterselectable genes can be URA3 genes), or two different counterselectable genes can
be used (e.g., URA3 and LYS2), Para. (0016)). Regarding Claim 4, modified Vidal discloses the method of
claim 1. Vidal fails to explicitly disclose wherein the host cell comprises more than one sequence for
expressing a death agent that is activated by a promoter DNA sequence specific for a DNA binding
moiety. Brent teaches a plurality of sequences for expressing reporters that could be death agents (The
eukaryotic host strain also contains one or more “reporter genes,” i.e., genes whose transcription is
detected in response to a bait‐prey interaction. Bait proteins, via their DNA binding domain, bind to
their specific DNA recognition site upstream of a reporter gene, Para. [0064]; Reporter genes may
encode any protein that provides a phenotypic marker, for example, a protein that is necessary for cell
growth or a toxic protein leading to cell death, Para. [0024]). It would have been obvious to one of
ordinary skill in the art at the time of the invention to modify Vidal with the teaching of Brent for the
purpose of amplifying a death response in a cell to avoid false positive that might survive expression of a
singe reporter death sequence. Regarding Claim 5, modified Vidal discloses the method of claim 1. Vidal
further discloses wherein the host cell comprises an integrated DNA encoding the first fusion protein, an
integrated DNA encoding the second fusion protein, an integrated DNA encoding the third fusion
protein (The invention provides methods for (i) determining whether a first test protein is capable of
interacting with a second test protein, where the proteins can be expressed from two separate nucleic
acid libraries (i.e., bidirectional combinatorial libraries); in principle, this approach allows the
identification all proton/protein interactions in a given genome; (ii) determining whether a compound
can disrupt a protein/protein interaction; (iii) determining whether a first test protein is capable of
interacting with a second test protein and incapable of interacting with a third test protein, Para. [0009];
Thus, the invention provides a convenient method for identifying all of the protein/protein interactions
encoded within an entire genome, Para. [0281]); and a plasmid DNA encoding a positive selection
reporter (A promoter which is operably linked to a selectable marker located on a plasmid can be the
naturally‐occurring promoter for the marker, or the marker can be engineered to be operably linked to a
promoter other than the one to which it is naturally operably linked, Para. [0121}). Vidal fails to
explicitly disclose a plasmid DNA encoding the death agent. Brent teaches a plasmid encoding a death
agent (The eukaryotic host strain also contains one or more “reporter genes,” i.e., genes whose
transcription is detected in response to a bait‐prey interaction. Bait proteins, via their DNA binding
domain, bind to their specific ONA recognition site upstream of a reporter gene, Para. [0064]; Reporter
genes may encode any protein that provides a phenotypic marker, for example, a protein that is
necessary for cell growth or a toxic protein leading to cell death, Para. [0024]; These reporter genes may
be integrated into the chromosome or may be carried on autonomously replicating plasmids (e.g., yeast
2u plasmids), Para. [0072)]). it would have been obvious to one of ordinary skill in the art at the time of
the invention to modify Vidal with the teaching of Brent for the purpose of amplifying a death response
in a cell to avoid false positive that might survive expression of a singe reporter death sequence.
Regarding Claim 12, modified Vidal discloses the method of claim 1. Vidal further discloses wherein the
DNA binding moiety is derived from LexA, cl, Gli‐1, YY¥1, Glucocorticoid receptor, TetR, or Ume6 (Useful
binding sites include those for the yeast protein GAL4, the bacterial protein LexA, the yeast metal-binding factor Ace1, Para. [0115)).
Regarding Claim 13, modified Vidal discloses the method of claim 1. Vidal further discloses wherein the
gene activating moiety is derived from VP16, GAL4, NF‐icB, B42, BP64, VP64, or p65 (If desired, the gene
activating domain of VP16 can be used, Para. [0116)). Regarding Claim 18, modified Vidal discloses the
method of claim 1. Vidal further discloses wherein the host cell is a eukaryote or a prokaryote (In
preferred embodiments of each of the aforementioned aspects of the invention, the cells of the
populations of cells are yeast cells; preferably, the yeast is Saccharomyces cerevisiae, Para. [0111]).
Regarding Claim 19, modified Vidal discloses the method of claim 1. Vidal further discloses wherein the
host cell is from an animal, plant, fungus, or bacteria (In preferred embodiments of each of the
aforementioned aspects of the invention, the cells of the populations of cells are yeast cells; preferably,
the yeast is Saccharomyces cerevisiae, Para. (0111]). Regarding Claim 22, modified Vidal discloses the
method of claim 19. Vidal further discloses wherein the fungus is S. cerevisiae (In preferred
embodiments of each of the aforementioned aspects of the invention, the cells of the populations of
cells are yeast cells; preferably, the yeast is Saccharomyces cerevisiae, Para. [0111]). Regarding Claim 23,
modified Vidal discloses the method of claim 1. Vidal further discloses wherein the molecule is small
molecule (The test compound can be any molecule, such as a small, organic molecule or a protein (e.g.,
a protein which is encoded by a nucleic acid of a nucleic acid library, or a protein of a randomly
generated peptide sequence), Para. (0024). Regarding Claim 25, modified Vidal discloses the method of
claim 1. Vidal further discloses wherein the molecule is peptide or protein (The test compound can be
any molecule, such as a small, organic molecule or a protein (e.g., a protein which is encoded by a
nucleic acid of a nucleic acid library, or a protein of a randomly generated peptide sequence), Para.
[0024]).
Regarding Claim 26, modified Vidal discloses the method of claim 25. Vidal further discloses wherein the
peptide or protein is derived from naturally occurring protein product (The test compound can be any
molecule, such as a small, organic molecule or a protein (e.g., a protein which is encoded by a nucleic
acid of a nucleic acid library, or a protein of a randomly generated peptide sequence), Para. (0024); By
“protein” is meant a sequence of amino acids, constituting all or a part of a naturally‐occurring
polypeptide or peptide, or constituting a non‐naturally‐occurring polypeptide or peptide, Para. [0129)).
Regarding Claim 27, modified Vidal discloses the method of claim 25. Vidal further discloses wherein the
peptide or protein is synthesized protein product (The test compound can be any molecule, such as a
small, organic molecule or a protein (e.g., a protein which is encoded by a nucleic acid of a nucleic acid
library, or a protein of a randomly generated peptide sequence), Para. (0024); By “protein” is meant a
sequence of amino acids, constituting all or a part of a naturally‐occurring polypeptide or peptide, or
constituting a non‐naturally‐occurring polypeptide or peptide, Para. [0129]). Regarding Claim 28,
modified Vidal discloses the method of claim 25. Vidal fails to explicitly disclose wherein the peptide or
protein is product of recombinant genes. Brent teaches recombinant test peptides (Also included in the
present invention are libraries encoding conformationally‐constrained proteins. Such libraries (which
may include natural as well as synthetic DNA sequence collections) are expressed intracellularly or,
optionally, in cell‐free systems, and may be used together with any standard genetic selection or screen
or with any of a number of interaction trap formats for the identification of interacting proteins, agonist
or antagonist proteins, or proteins that endow a cell with any identifiable characteristic, for example,
proteins that perturb cell cycle progression. Accordingly, peptide‐encoding libraries (either random or
designed) can be used in selections or screens which either are or are not transcriptionally‐based, Para.
[0049]; In a related aspect, the invention features a population of eukaryotic cells, each cell having a
recombinant DNA molecule encoding a conformationally‐constrained intracellular peptide, there being
at least 100 different recombinant molecules in the population, each molecule being in at least one cell
of said population, Para. [0016)). It would have been obvious to one of ordinary skill in the art at the
time of the invention to modify Vidal with the teaching of Brent for the purpose of screening a library of
peptides derived from recombinant genes for determining their capacity for modulating protein‐protein
interactions.
Regarding Claim 29, modified Vidal discloses the method of claim 1. Vidal further discloses wherein the
molecule is a peptide or protein expressed from test DNA molecule inserted into the host cell, wherein
the test DNA molecule comprises DNA sequences that encodes polypeptides, forming the library (The
test compound can be any molecule, such as a small, organic molecule or a protein (e.g., a protein which
is encoded by a nucleic acid of a nucleic acid library, or a protein of a randomly generated peptide
sequence), Para. [0024]).
Regarding Claim 30, modified Vidal discloses the method of claim 29. Vidal fails to explicitly disclose
wherein the library comprises polypeptides 60 or fewer amino acids in length. Brent teaches testing
protein‐protein interactions using amino acid sequences 60 amino acids or fewer (In another related
aspect, the invention features a method of identifying a candidate interactor. The method includes (a)
providing a reporter gene operably linked to a DNA‐binding‐protein recognition site; (b) providing a first
fusion protein, which includes a first protein covalently bonded to a binding moiety which is capable of
specifically binding to the DNA‐binding‐protein recognition site; (c) providing a second fusion protein,
which includes a second protein covalently bonded to a gene activating moiety and being
conformationally‐constrained, the second protein being capable of interacting with said first protein; (d)
contacting said candidate interactor with said first protein and/or said second protein; and (@)
measuring expression of said reporter gene, Para. (0011); Preferably, such short randomly generated
sequences encode peptides between 1 (and preferably, 6) and 60 amino acids in length, Para. [0076]). It
would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vidal
with the teaching of Brent for the purpose of using an amino acid sequence length optimized for
identifying interaction modulators capable of forming conformationally‐effective proteins (Preferably,
the second protein is a short peptide of at least 6 amino acids in length and is less than or equal to 60
amino acids in length; includes a randomly generated or intentionally designed peptide sequence;
includes one or more loops; or is conformationally‐constrained as a result of covalent bonding to a
conformation‐constraining protein, Brent, Para. [0005)).
Regarding Claim 45, Vidal discloses a host cell configured to express (The invention also permits the
identification of molecules which dissociate or prevent undesired interactions but which do not
dissociate or prevent desired interactions. For example, the invention facilitates the identification of
compounds which dissociate or prevent binding of viral proteins to molecules in a host cell but which do
not affect binding of the host cell molecule to preferred molecules, Para. [0146]; The invention also
features a method for determining whether a first test protein is capable of interacting with a second
test protein and incapable of interacting with a third test protein, Para. [0025)): a first fusion protein
comprising a DNA‐binding moiety ((v) a third fusion gene which expresses a third hybrid protein; the
third hybrid protein includes the third test protein covalently bonded to a second DNA‐binding‐moiety
which is capable of specifically binding to the second DNA‐binding‐protein recognition site and incapable
of binding to the first DNA‐binding‐protein recognition site, Para. [0031]); a second fusion protein
comprising a gene activating moiety ((a) providing a cell which contains: (i) a first fusion gene which
expresses a first hybrid protein; the first hybrid protein includes the first test protein covalently bonded
to a gene activating moiety, Paras. [0026}‐[0027)); a third fusion protein comprising a different DNAbinding
moiety ((iii) a second fusion gene which expresses a second hybrid protein, the second hybrid
protein includes the second test protein covalently bonded to a DNA‐binding moiety which is capable of
specifically binding to the first ONA‐binding‐protein recognition site and which is incapable of
specifically binding to a second DONA‐binding‐protein recognition site, Para. [0029]); a positive selection
reporter, wherein the expression of the positive reporter is under control of a promoter ONA sequence
specific for the different DNA‐binding moiety ((ii) a reporter gene which is operably linked to a first DNA binding‐protein recognition site, Para. [0028]); and a polypeptide, wherein the polypeptide modulates
an interaction between the first test protein and the second test protein (Each cell in the collection is
exposed to the drug of interest, Para. [0147]; Optionally, the ability of the test RNA molecule and test
protein to interact can be measured in the presence of a test compound (e.g., a dissociator or stabilizer
of the interaction), such as a protein (e.g., an intentionally designed protein or a randomly generated
protein such as a protein encoded by a nucleic acid contained within a nucleic acid library), Para.
[0046]); wherein the host cell optionally has a mutant background enabling uptake of small molecules;
and wherein the host cell optionally has a mutant background enabling increased transformation
efficiency. . Vidal fails to explicitly disclose a death agent, wherein the expression of the death agent is
under control of a promoter DNA sequence specific for the DNA‐binding moiety; and said polypeptide is
60 or fewer amino acids. Brent teaches using a death agent to identify cells where certain protein protein interactions occur (In another aspect, the invention features a method of detecting an
interacting protein in a population of proteins, comprising: (a) providing a host cell which contains (i) a
reporter gene operably linked to a DNA‐binding‐protein recognition site; and (ii) a fusion gene which
expresses a fusion protein, the fusion protein including a test protein covalently bonded to a binding
moiety which is capable of specifically binding to the DNA‐binding‐protein recognition site; (b)
introducing into the host cell a second fusion gene which expresses a second fusion protein, the second
fusion protein including one of said population of proteins covalently bonded to a gene activating
moiety and being conformationally‐constrained; and (c) measuring expression of the reporter gene,
Para. [0006]; Accordingly, peptide‐encoding libraries (either random or designed) can be used in
selections or screens which either are or are not transcriptionally‐based. These libraries (which
preferably include at least 100 different peptide‐encoding species and more preferably include 1000, or
100,000 or greater individual species) may be transformed into any useful prokaryotic or eukaryotic
host, with yeast representing the preferred host, Para. [0049); In one particular example, the prey
protein includes only an interaction domain; such a domain may be useful as a therapeutic to modulate
bait protein activity (i.e., as an antagonist or agonist), Para. [0076]; Reporter genes may encode any
protein that provides a phenotypic marker, for example, a protein that is necessary for cell growth or a
toxic protein leading to cell death, Para. [0024]; Preferably, such short randomly generated sequences
encode peptides between 1 (and preferably, 6) and 60 amino acids in length, Para. [0076)). It would
have been obvious to one of ordinary skill in the art at the time of the invention to modify Vidal with the
teaching of Brent for the purpose of inducing expression of a death agent when protein‐protein
interactions are not modulated by library members as a means of excluding those library members that
do not modulate those interactions. Regarding Claim 49, modified Vidal discloses the host cell of claim
45. Vidal further discloses said host cell is a eukaryote or a prokaryote (In preferred embodiments of
each of the aforementioned aspects of the invention, the cells of the populations of cells are yeast cells;
preferably, the yeast is Saccharomyces cerevisiae, Para. [0111]). Regarding Claim 50, modified Vidal
discloses the host cell of claim 45. Vidal further discloses said host cell is from a plant, animal, fungus, or
bacteria (In preferred embodiments of each of the aforementioned aspects of the invention, the cells of
the populations of cells are yeast cells; preferably, the yeast is Saccharomyces cerevisiae, Para. [0111]).
Regarding Claim 51, modified Vidal discloses the host cell of claim 50. Vidal further discloses said host
cell is a haploid yeast cell (In preferred embodiments of each of the aforementioned aspects of the
invention, the cells of the populations of cells are yeast cells; preferably, the yeast is Saccharomyces
cerevisiae, Para. [0111]; The reporter genes described herein can be located on a plasmid or can be
integrated into the genome of a haploid or diploid cell, Para. [0201]).
Regarding Claim 52, modified Vidal discloses the host cell of claim 50. Vidal further discloses said host
cell is a diploid yeast cell (In preferred embodiments of each of the aforementioned aspects of the
invention, the cells of the populations of cells are yeast cells: preferably, the yeast is Saccharomyces
cerevisiae, Para. [0111]; The reporter genes described herein can be located on a plasmid or can be
integrated into the genome of a haploid or diploid cell, Para. [0201]).
Regarding Claim 53, modified Vidal discloses the host cell of claim 52. Vidal further discloses wherein
the diploid yeast cell is produced by mating a first host cell comprising DNA sequences encoding the first
fusion protein, the second fusion protein, and the third fusion protein, to a second host cell comprising
DNA sequences, the positive selection reporter, and an MRNA comprising a nucleotide sequence
encoding the polypeptide (The invention features, in one aspect, a method for determining whether a
first test protein is capable of interacting with a second test protein. The method involves the following
steps: (a) providing a first population of mating competent cells, in which a plurality of the cells of the
first population contain: (i) a first selectable/counter selectable reporter gene operably linked to a first
DNA‐binding‐protein recognition site;... (b) providing a second population of mating competent cells, in
which a plurality of the cells of the second population contain: (i) a second selectable/counter selectable
reporter gene operably linked to a second DNA‐binding‐protein recognition site;... (¢) maintaining the
first and the second populations of mating competent cells, independently, under conditions such that
expression of the counter selectable reporter genes inhibits the growth of said cells; (d) mixing the first
and the second populations of mating competent cells under conditions conducive to formation of
mated cells, Paras. (0010]‐[0014]). Vidal fails to explicitly disclose said second host cell comprise
sequences encoding the death agent and said polypeptide is 60 or fewer amino acids. Brent teaches
testing protein‐protein interactions using ceils comprising sequences encoding death agents and amino
acid sequences 60 amino acids or fewer (In another related aspect, the invention features a method of
identifying a candidate interactor. The method includes (a) providing a reporter gene operably linked to
a DNA‐binding‐protein recognition site; (b) providing a first fusion protein, which includes a first protein
covalently bonded to a binding moiety which is capable of specifically binding to the DNA‐binding protein recognition site; (c) providing a second fusion protein, which includes a second protein
covalently bonded to a gene activating moiety and being conformationally‐constrained, the second
protein being capable of interacting with said first protein; (d) contacting said candidate interactor with
said first protein and/or said second protein; and (e) measuring expression of said reporter gene, Para.
[0011]; Reporter genes may encode any protein that provides a phenotypic marker, for example, a
protein that is necessary for cell growth or a toxic protein leading to cell death, Para. [0024); Preferably,
such short randomly generated sequences encode peptides between 1 (and preferably, 6) and 60 amino
acids in length, Para. [0076)). It would have been obvious to one of ordinary skill in the art at the time of
the invention to modify Vidal with the teaching of Brent for the purpose of using an amino acid
sequence length optimized for identifying interaction modulators capable of forming conformationally effective proteins (Preferably, the second protein is a short peptide of at least 6 amino acids in length
and is less than or equal to 60 amino acids in length; includes a randomly generated or intentionally
designed peptide sequence; includes one or more loops; or is conformationally‐constrained as a result
of covalent bonding to a conformation‐constraining protein, Brent, Para. [0005)).
Regarding Claim 56, modified Vidal discloses the method of claim 50. Vidal further discloses wherein the
fungus is S. cerevisiae (In preferred embodiments of each of the aforementioned aspects of the
invention, the cells of the populations of cells are yeast cells; preferably, the yeast is Saccharomyces
cerevisiae, Para. [0111]).
Regarding Claim 58, Vidal discloses a method for identifying a molecule that selectively facilitates an
interaction between a first test protein and a second test protein (Compounds which stabilize molecular
interactions can also be identified rapidly and conveniently by assaying for increased expression of a
reporter gene in the presence of the compound, Para. [0146]; The invention also features a method for
determining whether a first test protein is capable of interacting with a second test protein and
incapable of interacting with a third test protein, Para. [0025}), the method comprising: expressing in a
host cell a first fusion protein comprising the first test protein and a DNA‐binding moiety ((v) a third
fusion gene which expresses a third hybrid protein; the third hybrid protein includes the third test
protein covalently bonded to a second DNA‐binding‐moiety which is capable of specifically binding to
the second DNA‐binding‐protein recognition site and incapable of binding to the first DNA‐binding protein recognition site, Para. [(0031)); expressing in the host cell a second fusion protein comprising
the second test protein and a gene activating moiety ((a) providing a cell which contains: (i) a first fusion
gene which expresses a first hybrid protein; the first hybrid protein includes the first test protein
covalently bonded to a gene activating moiety, Paras. [0026]‐[0027]); expressing in the host cell a third
fusion protein comprising the third test protein and a different DNA‐binding moiety ((iii) a second fusion
gene which expresses a second hybrid protein, the second hybrid protein includes the second test
protein covalently bonded to a DNA‐binding moiety which is capable of specifically binding to the first
DNA‐binding‐protein recognition site and which is incapable of specifically binding to a second DNA binding‐protein recognition site, Para. [0029)); and delivering a molecule from a library to the host cell
such that the molecule forms a bridging interaction between the first test protein and the second test
protein (Each cell in the collection is exposed to the drug of interest, Para. [0147]; Compounds which
stabilize molecular interactions can also be identified rapidly and conveniently by assaying for increased
expression of a reporter gene in the presence of the compound, Para. (0146]); wherein a sequence of a
gene for expressing an agent is disposed within the host cell and operably linked a promoter DNA
sequence specific for the DNA binding moiety of the third fusion protein ((iv) a counter selectable
reporter gene operably linked to the second DNA‐binding protein recognition site, Para. [0030]);
wherein a positive selection reporter is disposed within the host cell and operably linked to a promoter
DNA sequence specific for the DNA binding moiety of the first fusion protein ((ii) a reporter gene which
is operably linked to a first DNA‐binding‐protein recognition site, Para. [(0028]); and wherein the first
test protein and second test protein to form a functional transcription factor that activates expression of
a positive selection reporter when the molecule from the library forms the bridging interaction ((c)
detecting growth of the cell and expression of the selectable reporter gene as a measure of the ability of
the first test protein to interact with the second test protein, and as a measure of the inability of the
first test protein to interact with the third test protein, Para. [0033]; colonies which express the reporter
gene at an altered level (e.g., higher or lower) in the presence of the drug represent cells containing
hybrid proteins which are targets of the drug of interest, Para. [0147)). Vidal fails to explicitly disclose
said first reporter gene expresses a death agent. Brent teaches using a death agent to identify cells
where certain protein‐protein interactions occur (In another aspect, the invention features a method of
detecting an interacting protein in a population of proteins, comprising: (a) providing a host cell which
contains (i) a reporter gene operably linked to a DNA‐binding‐protein recognition site; and (ii) a fusion
gene which expresses a fusion protein, the fusion protein including a test protein covalently bonded to a
binding moiety which is capable of specifically binding to the DNA‐binding‐protein recognition site; (b)
introducing into the host cell a second fusion gene which expresses a second fusion protein, the second
fusion protein including one of said population of proteins covalently bonded to a gene activating
moiety and being conformationally‐constrained; and (c) measuring expression of the reporter gene,
Para. (0006); Accordingly, peptide‐encoding libraries (either random or designed) can be used in
selections or screens which either are or are not transcriptionally‐based. These libraries (which
preferably include at least 100 different peptide‐encoding species and more preferably include 1000, or
100,000 or grealer individual species) may be transformed into any useful prokaryotic or eukaryotic
host, with yeast representing the preferred host, Para. [0049); In one particular example, the prey
protein includes only an interaction domain; such a domain may be useful as a therapeutic to modulate
bait protein activity (i.e., as an antagonist or agonist), Para. [0076]; Reporter genes may encode any
protein thal provides a phenotypic marker, for example, a protein that is necessary for cell growth or a
toxic protein leading to cell death, Para. (0024)). It would have been obvious to one of ordinary skill in
the art at the time of the invention to modify Vidal with the teaching of Brent for the purpose of
inducing expression of a death agent when protein‐protein interactions are not modulated by library
members as a means of excluding those library members that do not modulate those interactions.

Therefore groups I-III share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the products of group II do not share a special common structural and functional feature while, the methods of groups I & III do not use the same reagents and/or produce the same results.  Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  Failure to do so will be deemed non-responsive.
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  It is also requested that Applicants put the serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940